                Case 1:20-cv-00862-EPG Document 13 Filed 09/30/20 Page 1 of 5



 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7
 8
     DEMONTREY ANDRE CUNNINGHAM,                          Case No. 1:20-cv-00862-EPG (PC)
 9
                    Plaintiff,                            SCREENING ORDER
10
11         v.                                             ORDER ALLOWING PLAINTIFF’S
                                                          COMPLAINT TO PROCEED
12   RAMON PABON, and HERMAN                              AGAINST DEFENDANTS RAMON
     ESPINOZA,                                            PABON AND HERMAN ESPINOZA
13                                                        FOR EXCESSIVE FORCE IN
                    Defendants.                           VIOLATION OF THE EIGHTH
14                                                        AMENDMENT

15                                                        (ECF NO. 1)
16
17
            Plaintiff, Demontrey Andre Cunningham, is a state prisoner proceeding pro se and in
18
     forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On June 23, 2020, Plaintiff
19
     filed his complaint, which is now before the Court for screening. (ECF No. 1).
20
            The Court finds that Plaintiff has stated a cause of action against Defendants Ramon
21
     Pabon and Herman Espinoza for excessive force in violation of the Eighth Amendment.
22
     I.     SCREENING REQUIREMENT
23
            The Court is required to screen complaints brought by inmates seeking relief against a
24
     governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
25
     The Court must dismiss a complaint or portion thereof if the inmate has raised claims that are
26
     legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
27
28

                                                      1
               Case 1:20-cv-00862-EPG Document 13 Filed 09/30/20 Page 2 of 5



 1   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
 2   1915A(b)(1), (2).
 3          Under Federal Rule of Civil Procedure 8(a), a complaint is required to contain “a short
 4   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
 5   8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements
 6   of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
 7   Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
 8   (2007)). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to
 9   relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). The mere
10   possibility of misconduct falls short of meeting this plausibility standard. Id. at 679. While a
11   plaintiff’s allegations are taken as true, courts “are not required to indulge unwarranted
12   inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (citation and
13   quotation marks omitted). Additionally, a plaintiff’s legal conclusions are not accepted as true.
14   Iqbal, 556 U.S. at 678.
15          Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
16   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
17   pro se complaints should continue to be liberally construed after Iqbal.
18   II.    SUMMARY OF PLAINTIFF’S COMPLANT
19          Plaintiff brings a claim for cruel and unusual punishment in violation of the Eighth
20   Amendment against Defendants, Ramon Pabon and Herman Espinoza.
21          Plaintiff alleges that Defendant Ramon Pabon used pepper foam spray, an expandable
22   baton and his clenched fist and feet on Plaintiff, spraying Plaintiff twice, beating him with the
23   baton, striking him numerous times, and punching and kicking Plaintiff in his ribs and thigh
24   area. Plaintiff claims that this force was unnecessary and excessive.
25          Plaintiff alleges that Defendant Herman Espinoza failed to intervene while Defendant
26   Pabon intentionally assaulted, and used unauthorized and unjustifiable force on, Plaintiff; that
27   Defendant Espinoza allowed Defendant Pabon to cause deliberate pain and suffering to
28

                                                       2
              Case 1:20-cv-00862-EPG Document 13 Filed 09/30/20 Page 3 of 5



 1   Plaintiff, and that Defendant Espinoza could have prevented this if he “did his job to intervene
 2   and protect.” Plaintiff alleges that this incident occurred on June 29, 2017.
 3   III.   SECTION 1983
 4          The Civil Rights Act under which this action was filed provides:
 5          Every person who, under color of any statute, ordinance, regulation, custom, or usage,
            of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
 6          any citizen of the United States or other person within the jurisdiction thereof to the
            deprivation of any rights, privileges, or immunities secured by the Constitution and
 7          laws, shall be liable to the party injured in an action at law, suit in equity, or other
            proper proceeding for redress. . . .
 8
 9   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
10   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
11   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).
12          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
13   color of state law, and (2) the defendant deprived him of rights secured by the Constitution or
14   federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
15   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
16   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
17   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an
18   act which he is legally required to do that causes the deprivation of which complaint is made.’”
19   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
20   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
21   established when an official sets in motion a ‘series of acts by others which the actor knows or
22   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II,
23   479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely
24   resembles the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus.
25   Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533
26   F.3d 1010, 1026 (9th Cir. 2008).
27          Additionally, a plaintiff must demonstrate that each named defendant personally
28   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there

                                                      3
               Case 1:20-cv-00862-EPG Document 13 Filed 09/30/20 Page 4 of 5



 1   must be an actual connection or link between the actions of the defendants and the deprivation
 2   alleged to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436
 3   U.S. 658, 691, 695 (1978).
 4   IV.    ANALYSIS OF PLAINTIFF’S COMPLAINT
 5          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
 6   restraints on prison officials, who may not…use excessive physical force against prisoners.”
 7   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992)).
 8   “[W]henever prison officials stand accused of using excessive physical force in violation of the
 9   [Eighth Amendment], the core judicial inquiry is… whether force was applied in a good-faith
10   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,
11   503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)).
12          When determining whether the force was excessive, the court looks to the “extent of the
13   injury suffered by an inmate…, the need for application of force, the relationship between that
14   need and the amount of force used, the threat ‘reasonably perceived by the responsible
15   officials,’ and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503
16   U.S. at 7 (quoting Whitley, 475 U.S. at 321). While de minimis uses of physical force generally
17   do not implicate the Eighth Amendment, significant injury need not be evident in the context of
18   an excessive force claim, because “[w]hen prison officials maliciously and sadistically use
19   force to cause harm, contemporary standards of decency always are violated.” Hudson, 503
20   U.S. at 9 (citing Whitley, 475 U.S. at 327). Further, “a prison official can violate a prisoner's
21   Eighth Amendment rights by failing to intervene.” Robins v. Meecham, 60 F.3d 1436, 1442
22   (9th Cir.1995); see Knapps v. City of Oakland, 647 F.Supp.2d 1129, 1163 (N.D.Cal.2009) (“A
23   reasonable officer could not have reasonably but mistakenly believed that he had no duty to
24   intervene to stop another officer in their immediate presence from inflicting excessive force on
25   a subject when they could have prevented it.”).
26          Plaintiff states a claim for excessive force in violation of the Eighth Amendment against
27   Defendants. Accepting the allegations in the complaint as true, and viewing the allegations in
28   Plaintiff’s favor, Defendant Pabon’s alleged conduct does not appear to be a good-faith effort

                                                       4
               Case 1:20-cv-00862-EPG Document 13 Filed 09/30/20 Page 5 of 5



 1   to maintain or restore discipline but instead a malicious and sadistic use of force to cause harm,
 2   and Defendant Espinoza failed to intervene to stop this use of force. This finding merely allows
 3   this claim to proceed past the pleading stage, construing all facts in favor of Plaintiff at this
 4   stage, and does not consider any legitimate reasons Defendants may have had for the use of
 5   force, the failure to intervene, or any other defenses Defendants may have.
 6 V.       CONCLUSION
 7          The Court has screened the complaint and finds that it states a cognizable claim for
 8   excessive force in violation of the Eighth Amendment against Defendants.
 9          Accordingly based on the foregoing, it is HEREBY ORDERED that this action proceed
10   against Defendants Ramon Pabon and Herman Espinoza for excessive force in violation of the
11   Eighth Amendment. The Court will issue a separate order directing that the complaint be
12   served on Defendants.
13
14   IT IS SO ORDERED.

15
        Dated:     September 30, 2020                            /s/
16                                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                       5
